Citation Nr: 1422588	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board and was remanded in September 2012 for additional development.


FINDING OF FACT

The Veteran's service-connected disabilities alone do not preclude substantially gainful employment consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to an increased rating claim like TDIU, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of this claim prior to the initial, August 2009, adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A June 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also provided notice regarding ratings and effective dates of awards.  He has received the general-type notice described in Vazquez-Flores and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records, including from the Social Security Administration (SSA), are associated with the claims files.  He has not identified any pertinent evidence that is outstanding.  A VA examination and medical opinion was provided in December 2012, addressing the TDIU claim.  The Board finds this examination and medical opinion is adequate for rating purposes, as the examiner expressed familiarity with pertinent medical history, and conducted a thorough medical examination, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.


Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.  Id. 

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities are: nephropathy rated 30 percent, right upper extremity peripheral neuropathy rated 30 percent (rated 10 percent prior to December 13, 2012), diabetes mellitus rated 20 percent, left upper extremity peripheral neuropathy rated 20 percent (rated 10 percent prior to December 13, 2012), right lower extremity peripheral neuropathy rated 10 percent, left lower extremity peripheral neuropathy rated 10 percent, and erectile dysfunction rated 0 percent.  The combined rating for the service connected disabilities is 80 percent (70 percent prior to December 13, 2012) employing the bilateral factor of 5.5 percent for radiculopathy of the upper and lower extremities.  As radiculopathy of both upper and lower extremities is service-connected, including the bilateral factor, the Veteran is considered to have one 40 percent disability for purposes of 38 C.F.R. § 4.16(a).  Accordingly, he meets the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).  

The analysis therefore progresses to whether the service-connected disabilities are of such nature and severity and their associated disability picture so distinct from the average veteran with both upper and lower extremities rated 40 percent disabled with additional service connected disabilities for a combined 80 percent rating (70 percent prior to December 13, 2012) so as to preclude the Veteran from participating in any regular substantially gainful employment, and render him individually unemployable.

SSA records show that the Veteran had been employed as a commercial painter.  He was awarded SSA disability benefits in October 2006 for muscle, ligament, fascia, and mood disorder.  

A May 2008 VA examination report shows that the Veteran retired in 2005 from his painting job due to arthritis and chronic sinusitis.  

A February 2009 VA examination report shows that the Veteran retired from his painting job in 2005 because he felt ill around pain.  

The Veteran's May 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, notes that he has a high school education, has no additional education or training and past relevant work as a painter.  He had not worked full-time since 2004.  

In a July 2009 statement, the Veteran reported that there is no way he could do a job because he suffers from constant fatigue, arm and leg pain, memory loss and brain fog and has to get up 3-5 times per night to go to the bathroom due to his diabetes.  A July 2009 statement from a friend who lives with the Veteran corroborated his contention.  

An August 2009 statement and the February 2010 VA Form 9, Appeal to Board of Veterans Appeals, from his representative states that the Veteran doesn't feel any employer will hire him with his severe service-connected diabetes and all the complications he has with his diabetes.  

A December 2012 VA examination report includes the opinion that the Veteran's unemployability is less likely than not (less than 50% probability) caused by his service-connected conditions.  After review of the Veteran's claims file, the examiner explained that the Veteran's diabetes is controlled on current medication and does not impair function at either a sedentary or physically active occupation.  His diabetic peripheral neuropathy causes moderate symptoms, especially during walking and may prevent function at a physically active occupation (involving mild or more exertion) but would not affect sedentary work.  The examiner also noted that the Veteran's microalbuminuria (which is controlled on current medication) and erectile dysfunction do not impair function at either sedentary or physically active occupations.  

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, are sufficiently severe as to produce unemployability.  The 2012 VA medical opinion has substantial probative weight against the claim for TDIU, as it took into account the Veteran's complete disability picture, conducted thorough examinations describing his physical limitations as a result of his service-connected disabilities, and included a sufficient explanation of rationale.  The VA examiner opined that the Veteran's service-connected disabilities would not affect his ability to do sedentary work.  In essence, the evidence of record shows that the Veteran has training and experience that equip him to engage in gainful, sedentary employment.  

The October 2006 SSA disability decision found the Veteran unable to perform his past relevant work as a result of nonservice-connected disabilities alone:  disorders of the muscles, ligament and fascia and affective (mood) disorder.  As a consequence, the Board finds the SSA decision to have minimal to no probative value with respect to the impact of the Veteran's service-connected disabilities on his employability.  Significantly, however, the SSA decision maker found that the Veteran retained the residual functional capacity to perform light work activity.  

Nothing in the record shows that the service-connected disabilities, alone, cause impairment for which accommodation in sedentary employment is not possible.  While the Veteran clearly has multiple problems which cause occupational impairment in the more strenuous types of employment, such is reflected by his combined 80 percent rating (70 percent prior to December 13, 2012).  The preponderance of the evidence is against this claim; therefore, the appeal in this matter must be denied.


ORDER

TDIU is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


